EXHIBIT 10.1

Employment Agreement

March 25, 2007

Steven Lightman

 

Dear Mr. Lightman:

The following sets forth the agreement between Sharper Image Corporation (the
"Company") and you (the "Executive") regarding your employment as President and
Chief Executive Officer of the Company, which is expected to commence on April
9, 2007 (the "Start Date").

 1. Employment; Location

.
Employment, Duties
. Executive will be employed as President and Chief Executive Officer of the
Company, reporting to the Board of Directors (the "Board") or the Chairman of
the Board, and will perform such duties consistent with such position as may be
assigned to the Executive by the Chairman or the Board. The Executive hereby
accepts such employment and agrees to render the services described above.
During the Term, the Executive agrees to serve the Company faithfully and to the
best of the Executive's ability, to devote the Executive's entire business time
to such employment, and to use the Executive's best efforts, skill and ability
to promote the Company's interests. The Company shall use reasonable efforts to
cause Executive to be elected to the Board upon his commencement of duties
hereunder.
Location
. The duties to be performed by the Executive hereunder shall be performed
primarily at the office of the Company in San Francisco, California, subject to
reasonable travel requirements on behalf of the Company.

Term Of Agreement. The term of the Executive's employment under this Agreement
(the "Term") shall commence on the Start Date and shall end on April 8, 2010,
subject to earlier termination as provided herein. Compensation; Benefits.
Salary
. The Company agrees to pay the Executive during the Term a base salary at the
annual rate of $550,000 (the "Base Salary"). The Base Salary shall be payable in
accordance with the Company's normal payroll practices. The Executive shall be
provided with an annual merit review.
Bonus
. The Executive will be eligible to participate in the Company's incentive bonus
plan, as from time to time in effect, or its successor plan(s) (the "Bonus
Plan"), with a target bonus of 100% of Base Salary for achievement of
performance objectives determined in its sole discretion by the Board of
Directors (or its committee) and subject to the terms of the Bonus Plan. Any
bonus payable for the Company's fiscal year ending January 31, 2008 (the "2007
Fiscal Year") under the terms of the Bonus Plan will be pro-rated based on the
Executive's actual start date with the Company. For the 2007 Fiscal Year, the
Executive shall be guaranteed a minimum bonus of 50% of the Base Salary paid
during the 2007 Fiscal Year.
Business Expenses
. The Company shall pay or reimburse the Executive for all reasonable expenses
actually incurred or paid by the Executive during the Term in the performance of
the Executive's services under this Agreement, in accordance with the Company's
policies and procedures in effect from time to time. Notwithstanding the
Company's policies, the Executive shall be entitled to first class travel and
lodging.
Vacation
. In accordance with the Company's current vacation policy, the Executive will
accrue 4 weeks vacation each twelve months which shall accrue and carry over to
subsequent fiscal years up to maximum of 8 weeks, subject to the Company's
policy in place from time to time.

Fringe Benefits
. The Executive will be eligible to participate in various benefit plans and
programs sponsored by the Company for its senior officers in effect from time to
time, including medical benefits, and the Company's 401(k) plan, other than the
Company's profit sharing plan, in each case subject to the terms and conditions
of such plans. The Executive will be eligible to receive through the Company's
current policies an executive life insurance benefit of $500,000. In addition,
during the Term, the Company will pay for a supplemental amount of $500,000 of
life insurance, subject to evidence of insurability acceptable to carriers.
Relocation
. The Company will provide the Executive a relocation package for the move of
the Executive's household goods to the San Francisco area substantially as set
forth on Schedule I. The Executive agrees, to the extent permitted by law, to
repay any relocation amounts paid by the Company in the event his employment is
terminated by the Company with Cause (as defined below) or the Executive resigns
for any reason, in either case prior to the one-year anniversary of the
Executive's move. The relocation package will be available for a maximum of four
months from the Executive's first date of employment. Nothing in the foregoing
will require the Company to take any action that would be a violation of
applicable law, including but not limited to Sarbanes Oxley.
Stock Options
. The Company shall grant to the Executive 450,000 non-qualified stock options
(the "Options") to purchase shares of common stock, par value $.01 per share
(the "Common Stock") in accordance with the terms of the Company's 2000 Stock
Incentive Plan (as from time to time in effect, the "2000 Plan"). The Options
will have a maximum term of 10 years (subject to earlier termination if the
Executive's employment terminates), and vest and become exercisable 25% on each
of the first four anniversaries of the date of grant, subject to earlier vesting
and exerciseablity in the event of a Corporate Transaction (as defined in the
2000 Plan) to the extent provided for in the 2000 Plan. The Options will have an
exercise price equal to the fair market value (as defined in the 2000 Plan) of
the Common Stock on the date of grant. The Company expects that the approval of
the grant by the Board or its committee will occur after the release of the
Company's financial information for the fiscal year ended January 31, 2007.

Termination.
Termination by the Company for Cause; Resignation
. The Company may by written notice to the Executive terminate the Executive's
employment for "Cause" (as defined in the Company's Executive Severance Policy
as in effect from time to time (the "Severance Policy")), and in the event of
such termination the Term shall terminate and, upon such termination, the
Executive shall be entitled to receive no further amounts or benefits hereunder,
except any as shall have been earned to the date of such termination and owed to
the Executive. In the event the Executive voluntarily terminates employment
(other than pursuant to Section 4(b) for Good Reason (as defined below)), the
Executive's employment and the Term shall terminate and the Executive shall be
entitled to receive no further amounts or benefits hereunder, except any as
shall have been earned by and owed to the Executive as of the date of such
termination.
Termination by the Company Without Cause; Resignation for Good Reason
. In the event prior to the end of the Term the Company terminates Executive's
employment without Cause, or Executive resigns for Good Reason, and subject to
Executive signing and letting become effective a general release of claims in a
form acceptable to the Company and complying with Section 6 hereof and the
Confidentiality Agreement, then notwithstanding the length of the remainder of
the Term as of the date of such termination, the Executive shall only be
entitled to (i) the severance payment of 24 months of Base Salary and benefits
in accordance with the Severance Policy for a Severance Period (as defined in
the Severance Policy) of 24 months, notwithstanding the terms of the Severance
Policy providing for a maximum Severance Period of 9 months, and (ii) a pro rata
portion (calculated based on the number of days elapsed during the fiscal year
through the date of termination divided by the total number of days in the
fiscal year) of the incentive bonus for the fiscal year in which the termination
occurred based on actual performance for the entire fiscal year, as determined
in accordance with the terms of the Bonus Plan, payable no earlier than the time
the bonuses are paid under the Bonus Plan (collectively, the "Severance
Benefits");
provided
that the Severance Benefits shall be payable in equal installments commencing on
the first payroll date of the Company occurring at least six months following
termination of Executive's employment, and shall continue thereafter over the
subsequent 24-month period on each payroll date of the Company in accordance
with the Company's payroll practices. In the event of any inconsistency between
this Agreement and the Severance Policy, this Agreement will govern and will be
interpreted in a manner consistent with the intent of the parties to comply with
Section 409A of the Internal Revenue Code of 1986, as amended.
Good Reason
. "Good Reason" shall mean Executive's written resignation within 60 days
following (A) a material and sustained reduction in the scope of his duties and
responsibilities, (B) a reduction in his Base Salary (other than if
substantially all of the other executive officers of the Company are subject to
a substantially similar reduction), or (C) a relocation of his principal place
of employment by more than 50 miles from San Francisco;
provided
that in any case, Executive has provided the Board of Directors with 30 days
prior written notice of his intent to resign for Good Reason, containing details
regarding the grounds for claiming Good Reason, and allowed the Board of
Directors to take action to remove or correct the Good Reason within 30 days.

Indemnification. The Company will indemnify and advance expenses to the
Executive, to the maximum extent permitted by applicable law, against all costs,
charges and expenses incurred or sustained by the Executive in connection with
any action, suit or proceeding to which the Executive may be made a party by
reason of the Executive being an officer, director or employee of the Company or
of any subsidiary or affiliate of the Company. Standard Agreements. As a
condition of the Executive's employment the Executive will be required to comply
with the Company's policies each as in effect from time to time and to sign the
Company's confidentiality and invention ownership agreement (the
"Confidentiality Agreement") which must be signed and returned to the Company.
Without limiting the foregoing, Employee agrees that during the Term and for a
period of 12 months thereafter, Employee shall not either directly or indirectly
solicit, induce, recruit or encourage any of the Company's employees to leave
their employment, or take away such employees, or attempt to solicit, induce,
recruit, encourage, take away or hire employees of the Company, either for
Employee personally or any other person or entity. Attorneys Fees. The Company
will pay the Executive's reasonable attorneys fees incurred in connection with
the negotiation of this Agreement, up to a maximum of $25,000. At-Will.
Notwithstanding anything in this Agreement (including without limitation the
length of the Term set forth in Section 2 hereof), the Executive's employment
will be at-will, terminable for any reason by either the Executive or the
Company, without fixed term or notice, at any time. Assignability; Binding
Nature. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, heirs (in the case of the
Executive) and assigns. Rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets of the Company and such assignee or transferee assumes the
liabilities, obligations and duties of the Company, as contained in this
Agreement, either contractually or as a matter of law. No rights or obligations
of the Executive under this Agreement may be assigned or transferred by the
Executive other than his rights to compensation and benefits, which may be
transferred only by will or operation of law. Amendment or Waiver. No provision
in this Agreement may be amended unless such amendment is agreed to in writing
and signed by the Executive and an authorized officer of the Company. No waiver
by either Party of any breach by the other Party of any condition or provision
contained in this Agreement to be performed by such other Party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same or any
prior or subsequent time. Any waiver must be in writing and signed by the
Executive or an authorized officer of the Company, as the case may be.
Severability. In the event that any provision or portion of this Agreement shall
be determined to be invalid or unenforceable for any reason, in whole or in
part, the remaining provisions of this Agreement shall be unaffected thereby and
shall remain in full force and effect to the fullest extent permitted by law so
as to achieve the purposes of this Agreement. Survivorship. Except as otherwise
expressly set forth in this Agreement, the respective rights and obligations of
the parties hereunder shall survive any termination of the Executive's
employment in accordance with their terms. Executive Representation. The
Executive hereby represents and warrants that the Executive is not subject to
any other agreement, including without limitation any agreement not to compete
or confidentiality agreement, which would be violated by the Executive's
performance of services hereunder. Tax Withholding. Any amounts payable
hereunder shall be subject to applicable withholding or deductions as required
by applicable law and regulations. Governing Law. This Agreement (and all claims
arising under this Agreement, including tort claims) shall be governed in
accordance with the laws of Delaware without reference to principles of conflict
of laws. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given upon receipt when (a)
delivered personally, (b) delivered by certified or registered mail, postage
prepaid, return receipt requested or (c) delivered by overnight courier for
overnight delivery (provided that a written acknowledgment of receipt is
obtained by the overnight courier) to the party concerned at the address
indicated below or to such changed address as such party may subsequently give
such notice of:

If to the Company: Sharper Image Corporation

350 The Embarcadero, 6th Floor

San Francisco, California 94105

Attention: Chairman

Facsimile: (415) 445-1588

If to the Executive, to the address or facsimile number provided by the
Executive herewith.

Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement. Counterparts/Facsimile
Signatures. This Agreement may be executed in several counterparts. The parties
hereto may deliver this Agreement by facsimile and each party shall be permitted
to rely upon the signatures so transmitted to the same extent and effect as if
they were original signatures.

 

Entire Agreement. This Agreement and the documents referenced in this Agreement
constitute the full and entire understanding and agreement among the parties
hereto with regard to the subject matter hereof. No party to this Agreement
shall be bound by any representations, warranties, covenants and agreements not
specifically set forth herein and therein.

Sincerely,

SHARPER IMAGE CORPORATION

 

By: /s/ Jerry W. Levin

Jerry W. Levin

Interim Chief Executive Officer and Chairman

 

Accepted and agreed as of the

date first written above:

 

/s/ Steven Lightman

Steven Lightman

 